DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 08/01/2022. Claims 2, 4-6, 8-10, 12-13, 15-20 have been canceled, and new claims 21-23 have been added. Claims 1, 3, 7, 11, 14, and 21-23 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Dillon Kolstad. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 08/01/2022 has been entered. Applicant’s amendments to the specification have overcome the objection to the drawings set forth in the non-final Office action mailed 05/02/2022. Accordingly, this objection has been withdrawn.
Response to Arguments
Applicant’s arguments filed 08/01/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 8-9 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. § 101. Specifically, applicant has argued that there are no mathematical concepts, methods of organizing human activity, or mental processes in the claims as amended.
The examiner agrees that the step of amended claim 1 of “calculating a criticality level of the traffic participants in proximity of the intersection based on movement characteristics of the traffic participants, movement characteristics of other traffic participants previously in proximity of the intersection having movement characteristics similar to the movement characteristics of the traffic participants, and tendencies to ignore traffic control signals at the intersection of the other traffic participants previously in proximity of the intersection having the movement characteristics similar to the movement characteristics of the traffic participants” could not reasonably be performed in the human mind, because this calculation is based on sensed real-time movement characteristics of traffic participants in proximity of the intersection. Accordingly, the rejections of claim 1 and its dependent claims under 35 U.S.C. § 101 have been withdrawn.
However, the examiner maintains the rejection of claim 14 under 35 U.S.C. § 101, because the claim does contain an abstract idea since it recites to “calculate a criticality level of the traffic participants in proximity of the intersection based on movement characteristics of the traffic participants, movement characteristics of other traffic participants previously in proximity of the intersection having movement characteristics similar to the movement characteristics of the traffic participants, and tendencies to ignore traffic control signals at the intersection of the other traffic participants previously in proximity of the intersection having the movement characteristics similar to the movement characteristics of the traffic participants.” This step falls into the mental processes grouping of abstract ideas, because the step could be mentally performed by a human being with the help of pen and paper. Unlike claim 1, claim 14 includes no limitations indicating that this calculation step must be performed within a time frame that would be unreasonable for a human being.
Further, claim 14 includes additional elements such as the controller and the detection and communication steps, but these additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(f) and (g)). Therefore, claim 14 and its dependent claims are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
Applicant’s arguments on pages 10-11 of the remarks regarding the rejections of the claims under 35 U.S.C. §§ 102 and 103 are moot in view of the new grounds of rejection under the combination of Aoude et. al. (US 2019/0325754 A1) and Mehta et. al. (US 2020/0207375 A1), which are necessitated by applicant’s amendments.
Claim Objections
Claims 7 and 22 are objected to because of the following informalities:
In lines 1-2 of claim 7, “the movement characteristics of the traffic participants the one or more traffic participants” should be changed to “the movement characteristics of the traffic participants 
In lines 1-2 of claim 22, “the movement characteristics of the traffic participants the one or more traffic participants” should be changed to “the movement characteristics of the traffic participants 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 11, 14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14:
The term “similar” in claims 1 and 14 is a relative term which renders the claims indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of this relative term leads to indefiniteness with respect to how the movement characteristics are compared and determined to be similar to each other. For examination purposes, the claims have been interpreted as if the term “similar” is related to the result of a quantifiable comparison of movement data (e.g., location, speed, acceleration, etc.). Clarification is required.
Regarding claims 3, 7, 11, and 21-23:
Since independent claims 1 and 14 are rejected as being indefinite under 35 U.S.C. 112(b), claims 3, 7, 11, and 21-23 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 14:
Step 1: Claim 14 is directed to an intersection control system (i.e., a machine). Therefore, claim 14 is within at least one of the four statutory categories.
Step 2A, prong 1: Claim 14 recites the abstract concept of calculating a criticality level of traffic participants in proximity of an intersection. This abstract idea is described at least in claim 14 by the mental process step of calculating a criticality level of traffic participants in proximity of an intersection based on movement characteristics of the traffic participants, movement characteristics of other traffic participants previously in proximity of the intersection having movement characteristics similar to the movement characteristics of the traffic participants, and tendencies to ignore traffic control signals at the intersection of the other traffic participants. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally calculating the criticality level with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 14, other than reciting “a controller,” nothing in the calculation step precludes the abstract idea from practically being performed in the human mind. If not for the “controller” language, the claim encompasses a human manually performing the calculation step with pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 14 recites a controller which is a generic computer component (see instant specification ¶ 30 and FIG. 1) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 14 also recites that one or more sensors are configured to detect movement characteristics of traffic participants in proximity of an intersection. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited step of communicating accident prevention information to the traffic participants in proximity to the intersection based on the criticality level is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 14 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 14 is not patent-eligible.
Regarding claims 21-23:
Dependent claims 21-23 only recite an additional mental process step (i.e., calculating the criticality level based on a time of day), limitations further defining the mental process, and further data output (i.e. communicating the warning to a subset of the traffic participants having a risk of collision with the traffic participant based on movement characteristics of the subset of the traffic participants, movement characteristics of the traffic participant, and the probability the traffic participant will ignore the traffic control signals at the intersection). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 21-23 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoude et. al. (US 2019/0325754 A1), hereinafter Aoude, in view of Mehta et. al. (US 2020/0207375 A1), hereinafter Mehta.
Regarding claim 1:
Aoude teaches the following:
A method of controlling an intersection, the method comprising: sensing real-time movement characteristics of traffic participants in the proximity of the intersection
“modern traffic control strategies employed to regulate traffic flow around intersections are not based on fixed timings and use algorithms that can dynamically adapt to real-time traffic conditions” Aoude [0183]
calculating a criticality level of the traffic participants in proximity of the intersection
“The collision risk is determined based on probabilities of predicted trajectories of nearby other moving ground transportation entities” Aoude [0011]
Determining a collision risk reads on calculating a criticality level due to the nature of the design outlined in Aoude, where the collision risk is quantified so that the algorithm knows when to send a warning.
based on movement characteristics of the traffic participants, movement characteristics of other traffic participants previously in proximity of the intersection having movement characteristics similar to the movement characteristics of the traffic participants, and tendencies to ignore traffic control signals at the intersection of the other traffic participants previously in proximity of the intersection having the movement characteristics similar to the movement characteristics of the traffic participants
“The machine learning model is based on training data about previous motion and related behavior of ground transportation entities at or near the intersection. Current motion data received from the sensor about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities.” Aoude [0006]
This disclosure teaches to consider movement characteristics of the traffic participants currently near the intersection and movement characteristics of related traffic participants previously near the intersection; the motion data of Aoude corresponds to the claimed movement characteristics.
“apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed.
and communicating accident prevention information to the traffic participants in proximity of the intersection based on the criticality level
“an SOBE can use the BSMs received from a nearby vehicle to predict that the nearby vehicle is about to enter into a lane change maneuver that creates a risk to its own host vehicle, and can alert the driver of an imminent risk. The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
wherein the accident prevention information comprises information indicating a warning of a probability a traffic participant among the traffic participants in proximity of the intersection will ignore the traffic control signals at the intersection
“The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed. 
The following limitation is not specifically disclosed by Aoude, but is taught by Mehta:
wherein the traffic participant is a pedestrian and the probability comprises a probability the pedestrian will jaywalk at the intersection
“autonomous vehicle 104 can assign a posterior probability of when and where a jaywalker is predicted to or is likely to cross a roadway based on determining a time of day” Mehta [0189]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aoude by predicting a probability of a pedestrian jaywalking as taught by Mehta. Improving the method with Mehta’s teaching is well within the ordinary ability of one of ordinary skill in the art and would yield a predictable result because the steps would have performed the same function as they did separately. One would be motivated to combine these teachings to “provide for generation of driving paths that more accurately reflect where a vehicle should drive on a roadway (e.g., safer driving paths, more natural and/or human-like driving paths, more efficient driving paths, etc.)” (see Mehta [0106]).
Regarding claim 3:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 1. Aoude further teaches:
wherein the communicating comprises communicating the warning to a subset of the traffic participants having a risk of collision with the traffic participant
“The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
“SRSEs can also reduce network congestion by sending messages only when necessary” Aoude [0148]
based on movement characteristics of the subset of the traffic participants, movement characteristics of the traffic participant, and the probability the traffic participant will ignore the traffic control signals at the intersection
“The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed.
Regarding claim 7:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 1. Aoude further teaches:
wherein the movement characteristics of the traffic participants the one or more traffic participants and the movement characteristics of other traffic participants previously in proximity of the intersection comprise at least one of speed, acceleration, location, and relative movement direction
“The machine learning model is based on training data about previous motion and related behavior of ground transportation entities at or near the intersection. Current motion data received from the sensor about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities… The training data and the motion data include at least one of speed, location, or heading” Aoude [0006]-[0007]
This disclosure at least teaches the movement characteristics comprising speed and location.
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the movement characteristics comprising “at least one of speed, acceleration, location, and relative movement direction” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the speed and location have been addressed here, the claim is still rejected in its entirety.
Regarding claim 11:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 1. Mehta further teaches:
wherein the calculating comprises calculating the criticality level based on a time of day
“autonomous vehicle 104 can assign a posterior probability of when and where a jaywalker is predicted to or is likely to cross a roadway based on determining a time of day (e.g., 2 o′clock PM on a school day, etc.) as autonomous vehicle 104 traverses the roadway (e.g., a roadway in a school zone, etc.)” Mehta [0189]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aoude by considering the time of day as taught by Mehta. Improving the method with Mehta’s teaching is well within the ordinary ability of one of ordinary skill in the art and would yield a predictable result because the steps would have performed the same function as they did separately. One would be motivated to combine the teachings because traffic participants may act differently depending on the time of day; for example, pedestrians may be more likely to jaywalk around 2:00 PM on a school day (see Mehta [0189]).
Regarding claim 14:
Aoude teaches the following:
An intersection control system
“The wireless communication device sends the warning about the dangerous situation to a sign or other infrastructure presentation device. The warning includes an instruction or command capable of controlling a specific ground transportation entity. The equipment includes a roadside equipment. There is a housing for the equipment and the sensor is attached to the housing. The warning is sent by broadcasting the warning for receipt by any of the ground transportation entities at or near the intersection.” Aoude [0007]
“These and other aspects, features, and implementations can be expressed as methods, apparatus, systems, components” Aoude [0028]
comprising one or more sensors configured to detect the movement characteristics of traffic participants in proximity of an intersection
“The electronic sensors generate motion data about ground transportation entities moving on the approaches or in the intersections” Aoude [0014]
a controller configured to calculate a criticality level of the traffic participants in proximity of the intersection
“The collision risk is determined based on probabilities of predicted trajectories of nearby other moving ground transportation entities” Aoude [0011]
In this instance, the collision risk corresponds to the claimed criticality level. The machine learning model in Aoude uses the data and tendencies to quantify the likelihood of a collision. This is known because Aoude also teaches that a warning message may be sent if the risk is higher than a certain threshold (Aoude [0106]). In order to have and cross a threshold, the risk must pass a certain numerical level.
based on movement characteristics of the traffic participants, movement characteristics of other traffic participants previously in proximity of the intersection having movement characteristics similar to the movement characteristics of the traffic participants, and tendencies to ignore traffic control signals at the intersection of the other traffic participants previously in proximity of the intersection having the movement characteristics similar to the movement characteristics of the traffic participants
“The machine learning model is based on training data about previous motion and related behavior of ground transportation entities at or near the intersection. Current motion data received from the sensor about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities.” Aoude [0006]
This disclosure teaches to consider movement characteristics of the traffic participants currently and previously near the intersection; the motion data of Aoude corresponds to the claimed movement characteristics.
“apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed.
and configured to communicate accident prevention information to the traffic participants in proximity to the intersection based on the criticality level
“an SOBE can use the BSMs received from a nearby vehicle to predict that the nearby vehicle is about to enter into a lane change maneuver that creates a risk to its own host vehicle… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
In the context of Aoude, generating a warning message includes making and communicating it through a communication unit. Within this, the processing unit must instruct the communication unit to send the message.
wherein the accident prevention information comprises information indicating a warning of a probability a traffic participant among the traffic participants in proximity of the intersection will ignore the traffic controls signals at the intersection
“The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed.
The following limitation is not specifically disclosed by Aoude, but is taught by Mehta:
and wherein the traffic participant is a pedestrian and the probability comprises a probability the pedestrian will jaywalk at the intersection
“autonomous vehicle 104 can assign a posterior probability of when and where a jaywalker is predicted to or is likely to cross a roadway based on determining a time of day” Mehta [0189]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Aoude by predicting a probability of a pedestrian jaywalking as taught by Mehta. Improving the system with Mehta’s teaching is well within the ordinary ability of one of ordinary skill in the art and would yield a predictable result because the steps would have performed the same function as they did separately. One would be motivated to combine these teachings to “provide for generation of driving paths that more accurately reflect where a vehicle should drive on a roadway (e.g., safer driving paths, more natural and/or human-like driving paths, more efficient driving paths, etc.)” (see Mehta [0106]).
	Regarding claim 21:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 14. Aoude further teaches:
wherein the controller is configured to communicate the warning to a subset of the traffic participants having a risk of collision with the traffic participant
“The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
“SRSEs can also reduce network congestion by sending messages only when necessary” Aoude [0148]
based on movement characteristics of the subset of the traffic participants, movement characteristics of the traffic participant, and the probability the traffic participant will ignore the traffic control signals at the intersection.
“The SOBE will then fuse the data from this array of sensors, sources, and messages. It will then apply the fused data to an artificial intelligence model that is not only able to predict the next action or reaction of the driver or user of the vehicle or other ground transportation entity or vulnerable road user, but also be able to predict the intent and future trajectories and associated near-miss or collision risks due to other vehicles, ground transportation entities and vulnerable road users nearby… The risk is computed by the SOBE based on the probability of the various future predicted trajectories of the nearby vehicle (e.g., going straight, changing lane to the right, changing lane to the left), and the associated risk of collision with the host vehicle for each of those trajectories. If the risk of collision is higher than a certain threshold, then the warning is displayed to the driver of the host vehicle.” Aoude [0106]
This disclosure teaches the claim limitation in light of Aoude [0048], which clarifies that the “intent” of a traffic participant could be violating a stop sign, as an example. Violating a stop sign reads on ignoring traffic control signals as it is claimed.
Regarding claim 22:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 14. Aoude further teaches:
wherein the movement characteristics of the traffic participants the one or more traffic participants and the movement characteristics of other traffic participants previously in proximity of the intersection comprise at least one of speed, acceleration, location, and relative movement direction.
“The machine learning model is based on training data about previous motion and related behavior of ground transportation entities at or near the intersection. Current motion data received from the sensor about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities… The training data and the motion data include at least one of speed, location, or heading” Aoude [0006]-[0007]
This disclosure at least teaches the movement characteristics comprising speed and location.
Note that under the BRI of claim 22, consistent with the specification, the movement characteristics comprising “at least one of speed, acceleration, location, and relative movement direction” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the speed and location have been addressed here, the claim is still rejected in its entirety.
Regarding claim 23:
As shown above, the combination of Aoude and Mehta discloses the limitations of claim 14. Mehta further teaches:
wherein the controller is configured to calculate the criticality level based on a time of day.
“autonomous vehicle 104 can assign a posterior probability of when and where a jaywalker is predicted to or is likely to cross a roadway based on determining a time of day (e.g., 2 o′clock PM on a school day, etc.) as autonomous vehicle 104 traverses the roadway (e.g., a roadway in a school zone, etc.)” Mehta [0189]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aoude by considering the time of day as taught by Mehta. Improving the method with Mehta’s teaching is well within the ordinary ability of one of ordinary skill in the art and would yield a predictable result because the steps would have performed the same function as they did separately. One would be motivated to combine these teachings because traffic participants may act differently depending on the time of day; for example, pedestrians may be more likely to jaywalk around 2:00 PM on a school day (see Mehta [0189]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668